Citation Nr: 0935791	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities require the 
regular aid and attendance of another person.


CONCLUSION OF LAW

The requirements for SMC based on the need for regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§ 1114(1) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In adjudicating claims for SMC, VA must consider all of the 
enumerated factors listed in the regulation and, if at least 
one of the factors is present, SMC should be awarded.  Prejan 
v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 
9 Vet. App. 222 (1996)).

Service connection is currently in effect for post traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
hepatitis C, rated as 60 percent disabling; injury to Muscle 
Group III, right upper extremity, rated as 20 percent 
disabling; residuals of shell fragment wound to the chest 
with slight muscle loss, rated as 20 percent disabling; 
diabetes mellitus (DM), rated as 20 percent disabling; 
residuals of shell fragment wound to the right knee, rated as 
10 percent disabling; residuals of abdominal wounds with 
laparotomy, rated as 10 percent disabling; multiple scars 
with slight muscle loss right buttocks and right thigh, rated 
as 10 percent disabling; scars of the upper and lower 
extremities, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensable; shrapnel injury of the upper 
lip, rated as noncompensable; and shrapnel injury of the left 
eye, rated as noncompensable.  

In a January 2005 letter, the Veteran's spouse indicated that 
the Veteran no longer cared to bathe.  She noted that the 
Veteran would bathe twice a month.  She also stated that he 
barely cut his hair.  The veteran's wife further reported 
that the Veteran's memory was gone and that he did not drive 
anymore as he would forget where he was going.  She indicated 
that the Veteran did nothing around the house and noted that 
she had to hire a handyman.  She further stated that she had 
to hire someone to sit with him because he refused to stop 
smoking and she was afraid he would light a cigarette and put 
it down and forget about it.  The Veteran's wife indicated 
that he did nothing but eat and watch television all day.  
She also noted that he would wet the bed on occasion.  She 
indicated that he could not prepare his meals.  She also 
reported that having to pay friends, family, and neighbors 
for help and household chores added up.  

In a letter received in February 2006, the Veteran's wife 
stated that the he seemed uninterested in bathing and would 
only bathe bi-weekly.  When the Veteran did bathe, his wife 
would wash his body due to his right shoulder problems.  She 
also reported helping him get dressed due to his right 
shoulder problems.  She again indicated that he continued to 
wet the bed.  She noted that she hired someone to cut the 
lawn and do the "manly" chores.  

In a February 2006 report, the Veteran's private physician, 
V. Chin, M.D., indicated that the Veteran had been a patient 
of his for many years.  He noted that the Veteran suffered 
from Hepatitis C, DM, PTSD, and was in the early stages of 
Alzheimer's.  He observed that over the years he had seen a 
decline in not only his physical condition but his 
psychological condition.  The Veteran did not keep 
appointments that way he used to, and, when he did, he 
appeared weaker, more forgetful, and had poor hygiene and 
less affect.  

He noted that the Veteran's wife reported that she had to 
force him to bathe, dress, brush his teeth, etc.  Dr. Chin 
indicated that with the onset of osteoarthritis in the 
Veteran's shoulders, movement of his arms was painful and 
this might contribute to the decline in his movement.  He 
further noted that the Veteran's wife reported that she was 
unable to leave him alone as he required assistance with all 
aspects of activities of daily living.  He further observed 
that the Veteran's wife reported an increase in memory loss.  
He would forget to take medications or eat and had withdrawn 
from all aspects of social life.  Dr. Chin opined that with 
all of these issues taken under consideration, he believed 
that the Veteran required custodial care, as the Veteran's 
wife was providing this care, and that this care had created 
a financial burden for her.  

At the time of a May 2006 VA aid and attendance examination, 
the Veteran was noted to have a past medical history of 
cirrhosis, chronic hepatitis C, sleep apnea, esophageal 
reflux, hypertension, DM Type II, depressive disorder, 
schizophrenia, dermatophytosis, hyperlipidemia, 
intervertebral disc displacement, PTSD, benign hypertrophy of 
the prostate without urinary obstruction, and right shoulder 
shrapnel wound injuries.

The examiner noted that the Veteran was accompanied by his 
wife to the examination and that she drove the automobile.  
The Veteran was unable to cook, could not remember to take 
his medications, did not remember to bathe, was unable to do 
any chores, and required assistance getting dressed at times 
due to his right shoulder problems.  He did not drive.  

With regard to his upper extremities, the Veteran was unable 
to reach around to his backside when showering, requiring 
assistance from his wife.  He was able to button his shirt 
and able to feed himself.  He reported needing help putting 
his arm in his right shirt.  He was also unable to lift his 
arm over his head.  He was able to shave himself but a barber 
was required for touchup and to squeeze the blackheads.  He 
was able to urinate on his own but required assistance wiping 
after a bowel movement at times.  

The Veteran was noted to have incontinence of urine at times 
but did not wear an Attend.  He had urgency and was unable to 
make it to the restroom at times.  He also had to strain to 
urinate at times which caused bowel incontinence.  The 
Veteran had poor memory and was unable to remember the names 
of friends.  He would forget to take his medications at 
times.  A typical day involved staying home, drinking coffee, 
watching television and eating meals.  He could walk without 
assistance of another person for 30 to 50 feet.  He did not 
leave the house often and left the house 1 to 2 times per 
week with his wife to visit her ailing mother, to eat out, or 
to go to medical appointments.  He would frequently miss his 
medical appointments.  

The examiner indicated that the Veteran did require daily 
personal healthcare services, without which he would require, 
hospital, nursing home, or other institutional care.  

At the time of a May 2006 VA psychiatric examination, the 
Veteran reported going out with his wife once or twice every 
few weeks to visit her mother who was ailing in the hospital.  
He also noted going to the store with his wife.  The 
Veteran's wife indicated that she was reluctant to leave him 
alone because she was worried that he might set the house on 
fire with his cigarettes.  She noted that sometimes his son 
would come and stay when she was away.  She stated that she 
was very fearful about the Veteran driving because he could 
easily get distracted and forget where he was going.  

As to activities of daily living, the Veteran reported that 
he mainly watched television.  His wife did the cooking, 
cleaning, groceries, and bills.  They hired people to do the 
outdoor activities.  The Veteran admitted to not taking baths 
or showers because the immobility and pain in his arm and 
shoulder made it very hard to reach.  He noted that his wife 
would bathe him in the bathtub and would get after him if he 
did not agree to do it.  She also laid out his clothes for 
him.  He was able to put on his underwear, socks, and pants, 
but she helped him put on his shirt, t-shirt, and buttoned 
his shirt up.  He noted that he did not like to brush his 
teeth and only did it twice a week.  The examiner stated that 
the Veteran appeared to be markedly dependent on his wife for 
managing even the most minimal activities of daily living, 
including bathing, dressing, and cooking.  

The examiner stated that there had been no evidence of gross 
financial mismanagement and that the Veteran was competent to 
handle his funds with the current assistance of his wife.  
Following examination, the examiner rendered diagnoses of 
PTSD, chronic moderate to severe; depression, secondary to 
PTSD; Alzheimer's, not related to PTSD; and alcohol 
dependence, in full remission since 1984.  

The examiner stated that the Veteran continued to meet the 
diagnostic criteria for PTSD and secondary depression.  He 
noted that the severity of the Veteran's psychiatric symptoms 
had been negatively impacted by the onset of early dementia 
and his medical problems and limitations.  He stated that the 
severity of the psychiatric conditions had not improved since 
the last examination and that the PTSD symptoms were 
relatively unchanged.  However, with the onset of early 
Alzheimer 's dementia, his level of functioning had 
deteriorated further.  As such, he had become more dependent 
on his wife for daily assistance.  He noted that the 
Veteran's wife currently handled all his finances and as she 
was doing this, the Veteran was still considered competent.  
The examiner stated that due to the severity of his 
psychiatric and social conditions, the Veteran was considered 
unemployable and was not likely to become employable at any 
future time.  

In an August 2006 letter prepared in conjunction with the 
Veteran's substantive appeal, the Veteran's wife stated that 
she disagreed with the denial.  She noted that the Veteran 
did need aid.  She indicated that this was due to his 
inability to bathe, to properly wipe his buttocks after bowel 
movements, and his inability to elevate his arm to pull on 
his t-shirts and button his regular shirts.  She further 
stated that he was unable to shower alone.  She noted that 
while he was found to be well groomed on examination, it was 
only because she bathed him and his son-in-law came to the 
house to cut his hair.  The Veteran's wife indicated that he 
needed six small meals a day due to his diabetes and that 
there was no way he could do this due to his right upper 
extremity problems.  She further stated that she did not 
leave the Veteran alone and that she took the Veteran to 
visit her mother twice a month.  

While the Veteran has not been shown to meet all the criteria 
listed in the above regulation, he has been shown to need 
assistance to dress and undress himself and to keep himself 
ordinarily clean and presentable.  He has also been shown to 
be unable to attend to the wants of nature on at least an 
intermittent basis.  Although there is some indication that 
the Veteran's nonservice-connected Alzheimer's contributes to 
his difficulties, the May 2006 VA non-psychiatric aid and 
attendance examiner indicated that the Veteran did require 
daily personal healthcare services without which he would 
require hospital, nursing home, or other institutional care, 
without Alzheimer's being listed in the diagnoses section of 
the report.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria for special 
monthly compensation based on the need for regular aid and 
attendance are therefore met.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to this issue, further assistance is unnecessary 
to aid the Veteran in substantiating his claim.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


